UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F (Mark One) [] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR [] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number 000-50113 Golar LNG Limited (Exact name of Registrant as specified in its charter) (Translation of Registrant's name into English) Bermuda (Jurisdiction of incorporation or organization) Par-la-Ville Place, 14 Par-la-Ville Road, Hamilton, HM 08, Bermuda (Address of principal executive offices) Georgina Sousa, (1) , (1) Par-la-Ville Place, 14 Par-la-Ville Road, Hamilton, HM 08, Bermuda (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to section 12(b) of the Act. Title of each class Name of each exchange on which registered Common Shares, par value $1.00 per share NASDAQ (GS) Securities registered or to be registered pursuant to section 12(g) of the Act. None (Title of class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. None (Title of class) Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report. 67,576,866 Common Shares, par value $1.00 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes No X If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 of 15(d) of the Securities Exchange Act 1934. Yes No X Note- Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one). Large accelerated filer Accelerated filer X Non-accelerated filer Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP X International Financial Reporting Standards as issued by the International Accounting Standards Board Other If "Other" has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 X Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes No INDEX TO REPORT ON FORM 20-F PART I PAGE ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 2 ITEM 2 OFFER STATISTICS AND EXPECTED TIMETABLE 2 ITEM 3. KEY INFORMATION 2 ITEM 4. INFORMATION ON THE COMPANY 19 ITEM 4A. UNRESOLVED STAFF COMMENTS 36 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 36 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 59 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 62 ITEM 8. FINANCIAL INFORMATION 63 ITEM 9. THE OFFER AND LISTING 64 ITEM 10. ADDITIONAL INFORMATION 65 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 71 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 72 PART II ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 72 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 72 ITEM 15. CONTROLS AND PROCEDURES 72 ITEM 16. RESERVED 74 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 74 ITEM 16B. CODE OF ETHICS 74 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 74 ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 75 ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 75 ITEM 16F. CHANGE IN REGISTRANT'S CERTIFYING ACCOUNTANT 75 ITEM 16G. CORPORATE GOVERNANCE 75 PART III ITEM 17. FINANCIAL STATEMENTS 76 ITEM 18. FINANCIAL STATEMENTS 76 ITEM 19. EXHIBITS 77 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING STATEMENTS Matters discussed in this report may constitute forward-looking statements.The Private Securities Litigation Reform Act of 1995 provides safe harbor protections for forward-looking statements in order to encourage companies to provide prospective information about their business.Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical facts. Golar LNG Limited, or the Company, desires to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and is including this cautionary statement in connection with this safe harbor legislation.This report and any other written or oral statements made by us or on our behalf may include forward-looking statements, which reflect our current views with respect to future events and financial performance. When used in this report, the words "believe," "anticipate," "intend," "estimate," "forecast," "project," "plan," "potential," "may," "should," "expect" and similar expressions identify forward-looking statements. The forward-looking statements in this report are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, management's examination of historical operating trends, data contained in our records and other data available from third parties.Although we believe that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, we cannot assure you that we will achieve or accomplish these expectations, beliefs or projections. In addition to these important factors and matters discussed elsewhere herein and in the documents incorporated by reference herein, important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include the strength of world economies, fluctuations in currencies and interest rates, general market conditions, including fluctuations in charter hire rates and vessel values, changes in demand in the tanker market, including changes in demand resulting from changes in the petroleum production levels of the organization of the petroleum exporting countries, or OPEC, and worldwide oil consumption and storage, changes in the Company's operating expenses, including bunker prices, drydocking and insurance costs, changes in governmental rules and regulations or actions taken by regulatory authorities, potential liability from pending or future litigation, general domestic and international political conditions, the current turmoil in the global financial markets and deterioration thereof, potential disruption of shipping routes due to accidents, political events or acts by terrorists, and other important factors described from time to time in the reports filed by the Company with the Securities and Exchange Commission, or the Commission. ITEM 1.IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not Applicable ITEM 2.OFFER STATISTICS AND EXPECTED TIMETABLE Not Applicable ITEM 3.KEY INFORMATION Throughout this report, the "Company," "Golar," "we," "us" and "our" all refer to Golar LNG Limited and to its wholly owned subsidiaries. Unless otherwise indicated, all references to "USD,""U.S.$" and "$" in this report are U.S. dollars. A.Selected Financial Data The following selected consolidated financial and other data summarize our historical consolidated financial information. We derived the information as of December 31, 2008 and 2007 and for each of the years in the three-year period ended December 31, 2008 from our audited Consolidated Financial Statements included in Item 18 of this annual report on Form 20-F, which were prepared in accordance with accounting principles generally accepted in the United States of America, or U.S. GAAP. The selected income statement data with respect to the years ended December 31, 2005 and 2004 and the selected balance sheet data as of December 31, 2006, 2005 and 2004 has been derived from audited consolidated financial statements prepared in accordance with U.S. GAAP not included herein. The following table should also be read in conjunction withthe section of this annual report entitled Item 5,"Operating and Financial Review and Prospects" and the Company's Consolidated Financial Statements and Notes thereto included herein. 2 Fiscal Year Ended December 31, 2008 2007 2006 2005 2004 (in thousands of U.S. $, except number of shares, per common share data, fleet and other financial data) Income Statement Data: Total operating revenues 228,779 224,674 239,697 171,042 163,410 Gain on sale of vessel/newbuilding 78,108 41,088 - - - Vessel operating expenses (1) 61,868 52,986 44,490 37,215 35,759 Voyage and charter-hire expenses (2) 33,126 10,763 9,582 4,594 2,561 Administrative expenses 17,815 18,645 13,657 12,219 8,471 Restructuring costs - - - 1,344 - Depreciation and amortization 62,005 60,163 56,822 50,991 40,502 Impairment of long-lived assets 110 2,345 - - - Gain on sale of long-lived assets 430 - Operating income 132,393 120,860 115,146 64,679 76,117 Gain on sale of available-for-sale securities - 46,276 - - - Net financial expenses (132,761 ) (65,592 ) (52,156 ) (39,319 ) (25,304 ) (Loss) income before equity in net earnings of investees, income taxes and minority interests (368 ) 101,544 62,990 25,360 50,813 Income taxes and minority interests (7,215 ) (6,248 ) (8,306 ) (9,323 ) (7,995 ) Equity in net earnings (losses) of investees (2,406 ) 13,640 16,989 18,492 13,015 Gain on sale of investee - 27,268 - - - Net (loss) income (9,989 ) 136,204 71,673 34,529 55,833 (Loss) earnings per common share - basic (3) (0.15 ) 2.09 1.09 0.53 0.85 - diluted (3) (0.15 ) 2.07 1.05 0.50 0.84 Cash dividends declared and paid per common share 1.00 2.25 - - - Weighted average number of shares – basic (3) 67,214 65,283 65,562 65,568 65,612 Weighted average number of shares - diluted (3) 67,214 65,715 65,735 65,733 65,797 Balance Sheet Data (as of end of year): Cash and cash equivalents 56,114 185,739 56,616 62,227 51,598 Restricted cash and short-term investments (4) 60,352 52,106 52,287 49,448 41,953 Amounts due from related parties 538 712 778 17 294 Long-term restricted cash (4) 557,052 792,038 778,220 696,308 714,802 Equity in net assets of non-consolidated investees 30,924 14,023 97,255 65,950 48,869 Newbuildings - - 49,713 111,565 145,233 Vessels and equipment, net 668,141 659,018 669,639 533,008 371,867 Vessels under capital lease, net 893,172 789,558 796,186 676,036 706,516 Total assets 2,359,729 2,573,610 2,566,189 2,230,695 2,110,329 Current portion of long-term debt 71,395 80,037 72,587 67,564 66,457 Current portion of obligations under capital leases 6,006 5,678 5,269 2,466 2,662 Long-term debt 737,226 735,629 803,771 758,183 636,497 Long-term obligations under capital leases (5) 784,421 1,024,086 1,009,765 801,500 842,853 Minority interest (6) 41,688 36,983 32,436 27,587 26,282 Stockholders' equity 452,145 552,532 507,044 434,554 402,770 Common shares outstanding (3) 67,577 67,577 65,562 65,562 65,612 3 Fiscal Year Ended December 31, 2008 2007 2006 2005 2004 Cash Flow Data: Net cash provided by operating activities 48,495 73,055 117,219 71,026 82,028 Net cash (used in) provided by investing activitiesactivities (83,548 ) 224,435 (268,993 ) (213,176 ) (356,113 ) Net cash (used in) provided by financing activities (94,572 ) (168,367 ) 146,163 152,779 207,800 Fleet Data (unaudited) Number of vessels at end of year (7) 14 12 12 10 9 Average number of vessels during year (7) 13 12 11.52 10 8.33 Average age of vessels (years) 13.9 14.7 13.7 15.3 15.9 Total calendar days for fleet 4,836 4,380 4,214 3,645 3,023 Total operating days for fleet (8) 4,466 3,732 3,845 2,976 2,660 Other Financial Data (Unaudited): Adjusted EBITDA (9) $ 191,922 $ 268,207 $ 188,957 $ 134,162 $ 129,634 Average daily time charter equivalent earnings (9) $ 45,700 $ 51,000 $ 55,700 $ 46,200 $ 54,900 Average daily vessel operating costs (10) $ 12,793 $ 12,097 $ 10,558 $ 10,210 $ 11,800 Footnotes (1) Vessel operating expenses are the direct costs associated with running a vessel including crew wages, vessel supplies, routine repairs, maintenance and insurance.In addition, prior to the April 2005 reorganization relating to the outsourcing of our day-to-day vessel management activities to third party ship managers, vessel operating expenses also included an allocation of overheads allocable to vessel operating expenses. (2) The majority of our vessels are operated under time charters. Under a time charter, the charterer pays substantially all of the vessel voyage costs, which are primarily fuel and port charges.However, we may incur voyage related expenses when positioning or repositioning vessels before or after the period of a time charter, during periods of commercial waiting time or while off-hire during a period of drydocking. Charter-hire expense – refers to the charge for vessels chartered-in under operating leases. (3) Basic earnings per share is computed based on the income available to common shareholders and the weighted average number of shares outstanding.Treasury shares are not included in the calculation.The computation of diluted earnings per share assumes the conversion of potentially dilutive instruments. (4) Restricted cash and short-term investments consist of bank deposits, which may only be used to settle certain pre-arranged loan or lease payments and deposits made in accordance with our contractual obligations under our equity swap line facilities.Please see the section of this annual report entitled Item 5, "Operating and Financial Review and Prospects – Results of Operations" for a discussion of our equity swap line facilities. (5) We have entered into eight lease financing arrangements, which are classified as capital leases. (6) Minority interest refers to a 40% ownership interest held by Chinese Petroleum Corporation in the Golar Mazo. (7) In each of the periods presented above, except for 2008, we chartered-in two vessels under short-term charters and we had a 60% ownership interest in one of our vessels and a 100% ownership interest in our remaining vessels. (8) The operating days for our fleet is the total number of days in a given period that the vessels were in our possession less the total number of days off-hire.We define days off-hire as days spent on repairs, drydockings, special surveys and vessel upgrades or during periods of commercial waiting time during which we do not earn charter hire. 4 (9) Non-GAAP Financial Measures Adjusted EBITDA. Earnings before interest, other financial items, taxes, minority interest, depreciation and amortization is used as a supplemental financial measure by management and external users of financial statements, such as investors, to assess our financial and operating performance.Adjusted EBITDA facilitates our management's and investors' ability to make operating and performance comparisons from period to period and against the performance of other companies in our industry that provide adjusted EBITDA information.This increased comparability is achieved by excluding the potentially disparate effects between periods or companies of interest, other financial items, taxes, depreciation and amortization, which items are affected by various and possibly changing financing methods, capital structure and historical cost basis and which items may significantly affect net income between periods.We believe that including adjusted EBITDA as a financial and operating measure benefits investors in (a) selecting between investing in us and other investment alternatives and (b) monitoring our ongoing financial and operational strength in assessing whether to continue to hold common units. Adjusted EBITDA is not defined under U.S. generally accepted accounting principles, or U.S. GAAP.Moreover, adjusted EBITDA is not a measure of operating income or operating performance presented in accordance with U.S.
